Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 23, 2015

                                        No. 04-15-00626-CR

                                   Mark Anthony GUAJARDO,
                                           Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR7064
                            Honorable Ray Olivarri, Judge Presiding


                                           ORDER
        Pursuant to a plea-bargain agreement, Marc Anthony Guajardo pled guilty OR nolo
contendere to aggravated sexual assault of a child and was sentenced to thirty years and a fine of
$1500 in accordance with the terms of his plea-bargain agreement. On September 1, 2015, the
trial court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Guajardo
filed a notice of appeal, the trial court clerk sent copies of the certification and notice of appeal to
this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)
certification, has been filed. See id. 25.2(d).

         “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Guajardo does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Guajardo has the right to appeal is made
part of the appellate record by November 23, 2015. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court